          Case 3:21-cv-00281-MMD-WGC Document 16 Filed 07/20/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                        Case No.: 3:21-cv-00281-MMD-WGC
   R.S. COPPOLA TRUST—Oct. 19, 1995,
 4 RALPH STEPHEN COPPOLA,                                                  Order

 5           Plaintiff

 6 v.

 7 NATIONAL DEFAULT SERVICES, et. al.,

 8           Defendants

 9

10          This action, which was removed by Defendants from State court, was filed by the R.S.

11 Coppola Trust—Oct. 19, 1995, and Ralph Stephen Coppola, the Trustee for the R.S. Coppola

12 Trust—Oct. 19, 1995. (ECF No. 1-1.) A trust (or a person suing in his or her capacity as trustee of

13 a trust) is not permitted to represent itself in court. See C.E. Pope Equity Trust v. United States,

14 818 F.2d 696, 697-98 (9th Cir. 1987) (non-attorney may represent himself in a lawsuit, he does not

15 have authority to appear as an attorney for others; finding that person filing action on behalf of

16 trust and himself as trustee of the trust was not allowed to represent himself or the trust pro se in

17 federal court unless the trustee was the actual beneficial owner of the trust’s claims); see also

18 Maisano v. Welcher, 940 F.2d 499, 501 (9th Cir. 1991); Church of the New Testament v. United

19 States, 783 F.2d 771, 773 (9th Cir. 1986); U.S. v. Haines, No. C13-5082 BHS, 2013 WL 5719455

20 (W.D. Wa. Aug. 5, 2013) (“A trustee cannot act in a pro se capacity in a judicial proceeding

21 involving the trust for which he serves as a fiduciary.”); Guerin v. Guerin, 993 P.2d 1256, 1258,

22 116 Nev. 210, 214 (2000) (“A proper person, however, is not permitted to represent an entity such

23 as a trust.”).
          Case 3:21-cv-00281-MMD-WGC Document 16 Filed 07/20/21 Page 2 of 2




 1         While Federal Rule of Civil Procedure 17(a) authorizes a trustee to sue on behalf of the

 2 trust without joining the actual beneficiaries of the trust, the rule “does not warrant the conclusion

 3 that a nonlawyer [trustee] can maintain such a suit in propria persona.” C.E. Pope, 818 F.2d at

 4 697.

 5         Plaintiffs have 30 days from the date of this Order to file a notice indicating that they

 6 have obtained counsel to represent them in this litigation or this action may be dismissed without

 7 prejudice.

 8 IT IS SO ORDERED.

 9 Dated: July 20, 2021

10                                                            _________________________________
                                                              William G. Cobb
11                                                            United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
